Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pachler et al (DE 102010061848).
Claim 1:  Pachler teaches an optoelectronic component comprising: a layer sequence having an active layer, configured to emit an electromagnetic primary radiation during operation of the component [0007]; a conversion element (3) arranged in the beam path of the electromagnetic primary radiation; wherein the conversion element comprises a conversion layer (first region) and a conversion potting (second region) arranged over the conversion layer, wherein the conversion layer comprises a first matrix material and a converter material, and wherein the conversion potting 
Claim 2:  Pachler teaches the concentration of the converter material in the conversion layer is at least three times as high as the concentration of the converter material in the conversion potting [0009].  
Claim 3:  Pachler teaches the conversion layer has a layer thickness ranging from 50 um to 150 um inclusive [0010-0011].  
Claim 4:  Pachler teaches (Fig. 1) the layer sequence has two main surfaces and side surfaces and the conversion layer is arranged above one of the two main surface and the side surfaces.  
Claim 5:  Pachler teaches the conversion element comprises a matrix layer arranged between the conversion layer and the conversion potting and the matrix layer comprises the first matrix material [0017, 0033].
Claim 6:  Pachler teaches the matrix layer is free of the converter material [0017, 0033].  

Claim 8:  Pachler teaches the first matrix material and the second matrix material are identical [0017, 033].  
Claim 10:  Pachler teaches the component emits a wide overall radiation during operation.  
Claim 14:  Pachler teaches a method for producing an optoelectronic component as claimed in claim 1, wherein the method comprises providing a layer sequence having an active layer; applying a first matrix material and a converter material to the layer sequence, sedimenting the converter material to form a conversion layer. applying a conversion potting above the conversion layer; wherein the conversion potting comprises a second matrix material and the converter material [0033-0034].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pachler (DE 102010061848), as applied to claim 1 above, and further in view of Herrmann et al. (US PGPub 2018/0261734). 
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pachler (DE 102010061848), as applied to claim 1 above, and further in view of Hayashi. (US PGPub 2018/0175239). 
Regarding claim 11, as described above, Pachler substantially reads on the invention as claimed, except Pachler does not teach component comprises at least one further layer sequence for emitting a primary radiation and the conversion element is arranged in the beam path of the electromagnetic primary radiation of the at least one further layer sequence.  Hayashi teaches at least one further layer sequence for emitting a primary radiation and the conversion element is arranged in the beam path of the electromagnetic primary radiation of the at least one further layer sequence [0158] to focus particular light.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Pachler to include a further layer sequence, such as a DBR to help focus particular light wavelengths as taught by Hayashi [0158].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH K SALERNO/Examiner, Art Unit 2814